Citation Nr: 0110294	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 1973 
and on periods of active duty for training including from 
July to August 1979 and from July to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied entitlement to service 
connection for a low back disorder.

In a May 1999 written statement the veteran also appears to 
have submitted a claim of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  The Board refers this matter 
to the RO for appropriate action.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA responsibilities 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminates the concept of a well-grounded claim and 
supersedes a United States Court of Appeals for Veterans 
Claims decision which had precluded VA from assisting in the 
development of a claim which was not well grounded.  See 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  The new provisions require VA to make 
reasonable efforts to assist a veteran to obtain evidence 
necessary to substantiate the claim, to make reasonable 
efforts to obtain records relevant to the claim and to 
provide a medical examination or obtain a medical opinion 
necessary to decide the claim.  Id.  The VCAA is applicable 
to all claims filed on or after the date of its enactment and 
to claims filed before the date of enactment but not finally 
adjudicated by that date.  VCAA at § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

A REMAND in this case is required for compliance with the 
notice and duty to assist provisions of the VCAA.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

During a travel Board hearing in February 2001 the veteran 
amended his claim to include service connection for a low 
back disorder secondary to a service-connected left hip 
disorder.  Accordingly, the Board recharacterized the issue 
on appeal as it appears on the title page of this REMAND.  
Additional RO consideration of this appeal is necessary, in 
part, because the record shows that the RO has not addressed 
the newly raised issue of secondary service connection.

Initial review of the claims file also presents what the 
Board finds to be ambiguity as to the in-service incident 
allegedly responsible for a current low back disorder and an 
incomplete medical assessment of a low back disorder.  The 
record discloses that the veteran was injured while driving a 
tank during periods of active duty for training in July and 
August of 1979 and 1981.  Although the veteran's February 
2001 travel Board hearing testimony expressly refers only to 
the 1979 incident, he appears to conflate accounts of 
circumstances described in official reports of each incident.  
A March 1999 opinion from a VA physician states only that a 
current back disorder was not causally related to the 1979 
incident, without addressing the effects, if any, of the 1981 
incident.  Moreover, the medical opinion also incorrectly 
states that a March 1990 VA examination included no mention 
of low back complaints.  Therefore, the veteran should be 
provided with a VA low back examination, the report of which 
shall include a medical opinion as to the etiology of a low 
back disorder, if any.

Finally, although it is clear from the record that the 
veteran and his representative have requested and received 
time to locate and submit additional medical documentation of 
a low back disorder, it appears that not all such evidence is 
associated with the claims file.  For example, the hearing 
testimony includes a reference to low back treatment by a 
private contractor, records of which are not associated with 
the claims file.  The record also includes evidence that the 
veteran was to undergo VA magnetic resonance imaging (MRI) 
examination of his lower spine in August 1998.  No MRI report 
is associated with the claims file.  The Board finds that the 
veteran should have one more opportunity to complete the 
record in this matter as much as possible.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO must attempt to locate, obtain 
and associate with the claims file 
medical records (not already associated 
with the claims file) of all private and 
VA examinations, treatments and therapy 
pertaining to the veteran's low back, 
including but not limited to records of 
examinations, treatments and therapy.

3.  The RO then should arrange for VA 
examination of the veteran's low back by 
an appropriate physician.  The purpose of 
the examination is to determine whether 
the veteran has a current low back 
disorder and, if so, whether it is at 
least as likely as not that this disorder 
is causally related to a disorder noted 
in service, or is otherwise causally 
related to service or to the veteran's 
service-connected left hip disorder.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings and 
provide a medical rationale for all 
conclusions.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for service connection for a low back disorder, including as 
secondary to a service-connected left hip disorder.  If the 
RO denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




